Citation Nr: 1612451	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-42 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an enlarged prostate, to include as secondary to a service-connected psychiatric disorder or a service-connected thyroid disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 to December 1991 and from January 2005 to November 2005. 

This comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a Travel Board hearing held before a Veterans Law Judge in June 2011.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the Travel Board hearing is now retired.  The Veteran was provided appropriate notice in a December 2014 letter, where the Veteran was offered the opportunity to testify at another hearing.  The Veteran provided a January 2015 statement indicating that he did not wish to appear at another hearing, and that he wished for his case to be considered on the evidence of record.  As such, the Board may proceed with the appeal.

When the case was last before the Board in April 2015 it was remanded for additional development.  As the remand was not substantially complied with, it must be remanded again.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claim had been previously remanded by the Board in April 2015 to obtain an addendum opinion, which addressed nexus between the Veteran's current prostatitis and his active service.  The VA examiner was to specifically address statements from the Veteran and his private physician, Dr. E.B.

In response to the April 2015 Board remand a VA addendum opinion was provided in July 2015.  The VA examiner indicated that the Veteran's history was consistent with prostatitis, but that there had been no ongoing treatment for prostatitis since the Veteran had separated from service.  The examiner stated he reviewed the Veteran's lay statements but was "unable to create a link between the Veteran's current condition and his previous military service."

The Board finds that opinion is inadequate, as the examiner did not address the Veteran's lay statements regarding in-service back pain and the physical examination finding that his prostate had the "consistency of a prune."  The examiner stated he reviewed the Veteran's lay statements but did not specifically address the lay statements as requested by the Board remand.  Additionally, the VA opinion is factually inaccurate as it states there was no evidence of ongoing treatment for prostatis since the Veteran's separation from service in 2005.  This conclusion is factually inaccurate as the Veteran provided testimony at his June 2011 Board hearing that just months after service he sought treatment.  Additionally, the Veteran submitted February 2007 and June 2008 records from Dr. B.E. showing a diagnosis of recurrent prostate infection and chronic prostatitis.  Therefore, as the July 2015 VA opinion did not substantially comply with the Board remand, provide an adequate opinion, or consider all the evidence of record a new VA opinion is needed.  Stegall, supra.  

The April 2015 Board remand also required the VA examiner to address the Veteran's claim that his prostatitis may be caused or aggravated by his now service-connected psychiatric disorder.  The July 2015 VA examiner indicated that the Veteran's chronic prostatitis was less likely than not incurred in or caused by his service connected psychiatric disorder.  The examiner stated "per the DSM IV, the Veteran's anxiety disorder and chronic prostatitis are two separate entities or conditions that are unrelated."  A conclusion that they are "unrelated" does not adequately address the question, specifically as it refers to aggravation.  

In a September 2015 statement, the Veteran indicated that he had been treated by Dr. E.B. for chronic prostatitis as recently as July 2015 and that Dr. E.B. "linked the reoccurrence of [prostatitis] to stress and anxiety."  That statement raises a question of aggravation, but was not addressed in the recent VA opinion.  

The Veteran has submitted records from Dr. E.B. dated up to June 2008; however, the most recent treatment records from July 2015, including the positive nexus opinion from Dr. E.B. have not been associated with the claims file.  Therefore, the claim must be remanded in order to obtain these records, and if a positive nexus opinion is obtained from Dr. E.B.  Moreover, if a positive nexus opinion is associated with the claims file a new VA opinion must be obtained to address the positive nexus opinion.  

Finally, in a September 2015 statement, the Veteran indicated that his service-connected thyroid disorder may be causing or aggravating his chronic prostatitis.  The Veteran stated that the medication he takes to control his TSH levels in connection with hypothyroidism causes constant pain and discomfort in his prostate.  Service connection for the thyroid disabilities was recently granted and the nature of a causal relationship between the prostate condition and the thyroid disabilities has not previously been addressed.  Thus, an opinion should be obtained as to whether the Veteran's chronic prostatitis is caused or aggravated by the service-connected thyroid disorder.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain any and all outstanding treatment records from Dr. E.B., to include records from July 2015.  Inform the Veteran and provide him with the chance to submit additional records.  

2.  After completion of step 1 return the claims file to the July 2015 male reproductive system VA examiner in order to obtain an opinion regarding the nature and etiology of the Veteran's currently diagnosed prostatitis.  The claims file and copies of all pertinent records must be made available to the examiner.  The examiner must address the following: 

(a)  The examiner must provide an opinion as to whether the Veteran's currently diagnosed chronic prostatitis is at least as likely as not (i.e.,50 percent or better probability) etiologically related to his active service.  The examiner must specifically address the Veteran's lay testimony regarding: (1) in-service back pain; (2) his private physician's findings that his prostate was the consistence of a prune; and (3) that he was treated for a prostate infection and chronic prostatitis within a year of his separation from service.  

(b)  If a positive nexus opinion is provided by Dr. E.B. The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's chronic prostatitis is aggravated (permanent worsening beyond normal progression) by his service-connected psychiatric disorder.  The examiner should address whether any aggravation of the Veteran's chronic prostatitis is proximately due to or a result of his service-connected psychiatric disorder and not due to the natural progress of the disease.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of chronic prostatitis present (i.e., a baseline) before the onset of the aggravation.  The examiner must specifically address the positive nexus opinion provided by Dr. E.B.  

(c)  Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the Veteran's chronic prostatitis is aggravated (permanent worsening beyond normal progression) by his service-connected thyroid disorder.  The examiner should address whether any aggravation of the Veteran's chronic prostatitis is proximately due to or a result of his service-connected thyroid disorder and not due to the natural progress of the disease.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of chronic prostatitis present (i.e., a baseline) before the onset of the aggravation.  

The clinician is requested to provide a complete rationale for any opinion expressed based on the clinician's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the clinician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If the July 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Once the above actions have been completed, the AOJ must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and they should be afforded an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




